Citation Nr: 0911922	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  03-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of eye 
surgery for bilateral esotropia and for cataracts. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1970 to December 1976 and from January 1991 to April 
1991.  She also had periods of active duty for training and 
inactive duty training with the United Stated Air Force 
Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal was remanded to the RO for further development in 
October 2007.  In August 2008, the Board requested a medical 
expert opinion for the Veterans Health Administration under 
38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  The opinion was 
received in December 2008 and the Veteran was provided a copy 
of the opinion and given the opportunity to submit additional 
argument and evidence. 


FINDINGS OF FACT

1. Bilateral esotropia clearly and unmistakable preexisted 
service and it did not progress during service beyond the 
natural progress of the condition.  

2. The right eye cataract had onset during active duty in 
February 1991. 

3. The left eye cataract was not affirmatively shown to be 
present during service and is unrelated to an injury, 
disease, or event of service origin.  




CONCLUSIONS OF LAW

1. Preexisting bilateral esotropia was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.304, 3.306 (2008).   

2. A right eye cataract was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.304, 3.306 (2008).   

3. A left eye cataract was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).    

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2001, in January 2005, in February 
2006, and in October 2007. The Veteran was notified of the 
type of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The Veteran 
was also notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with her 
authorization VA would obtain any such records on her behalf.  
The notice included the general provision for the effective 
date of a claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in January 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The RO has obtained service records, 
private records, and VA records. The Veteran was afforded a 
VA examination which included a review of the record as well 
as a physical evaluation and this case has been referred to a 
medical specialist for a medical opinion.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Basis

The service treatment records show that in July 1972 the 
Veteran complained that her eyes seem to cross or turn in.  
The Veteran denied diplopia.  Visual acuity was 20/20 
bilaterally. The pertinent finding was esotropia, mostly 
right.  In April 1973 the Veteran was seen for complaints of 
eyestrain and that her right eye would occasionally turn in.  
Refractive error was negligible.  In May 1973, the diagnosis 
was monofixational syndrome.  In April 1976, esotropia was 
noted on eye examination. 

Records of a private hospital show that in December 1984 
esotropia was corrected by bilateral medial rectus recession.  



Service department records reveal that the Veteran was 
afforded a periodic examination in October 1987 which 
revealed a history of amblyopia with corrective surgery and 
good results.  During an eye evaluation conducted by the 
service department in February 1991 early opacity or cataract 
in the right lens was noted as was residual esotropia with 
low level amblyopia in the right eye.  In January 1995, a 
right eye cataract was noted.  Also a congenital left eye 
cataract was noted.  

On VA examination in March 1999, the Veteran was noted to 
have astigmatism and a history of lazy eye with surgeries.  
There were early cataracts developing bilaterally.  The 
diagnosis was strabismus cataracts.  

Private clinical records indicate that the Veteran underwent 
the surgical removal of a cataract from the right eye in 
September 2004 and she underwent the same procedure for left 
eye cataract in January 2005.  

On VA eye examination in November 2007, the impression was 
residual, cosmetically minimally apparent esotropia following 
past muscle surgeries.  The examiner stated that the evidence 
indicated the Veteran's esotropia was longstanding, likely 
since adolescence.  The examiner stated that it was likely 
that cataracts were related to her military activities.  

In August 2008, the Board requested a VA medical expert 
opinion regarding five questions raised by the facts in this 
case. The medical expert's response was received in October 
2008.  

The Board asked:  

Is esotropia, first documented in July 1972 and in April 
1973, a congenital defect, refractive error, eye 
pathology that preexisted service, or eye pathology with 
onset during service?  



The medical expert responded: 

Esotropia, when there is no complaint of double vision 
at onset of the muscle deviation and when there is 
suppression and/or monofixation as there is noted to be 
in this person's case in July 1972, is very typically a 
longstanding problem rather than a new onset problem.  
Typically, the person may have had occasional drifting 
of the eye(s)-either esophoria (a tendency for the eye 
to drift inward) or esotropia (an inward turned eye ) 
that gradually (usually over several years ) worsens to 
the point of being almost constant esotropia.  At that 
point the patient often presents for eye surgery to 
attempt to realign the eyes-as this person had done in 
December 1984.  These person ws also noted to have mild 
amblyopia a lazy eye in the right eye which often goes 
along with her condition.

The Board's second question was: 

If esotropia was eye pathology that preexisted service 
was there a permanent increase in pathology rather than 
a temporary increase in symptoms during service? 

The medical expert responded:  

 As I noted in the previous answer, this condition 
typically does worsen over time, that is the natural 
tendency especially if there is associated suppression 
or monofixation-so the progression would likely have 
occurred unrelated to what this person did in the 
military.

The Board's third question was:  

If esotropia was eye pathology with onset during 
service, was the bilateral medial rectus recession in 
December 1984 the result of esotropia documented in 
service in 1972 and 1973? 



The medical expert responded: 

Yes, this surgery was done to attempt to correct the 
esotropia.  

The Board's fourth question was:  

Was there evidence of cataracts on the eye examination 
in February 1991 while the Veteran was on active duty 
during Desert Storm or on reserve eye examination in 
February 1992? 

The medical expert responded: 

Yes, there was evidence of early cataract noted on the 
right eye on examination in 2/91 and on exam in 2/92.

The Board's fifth question was: 

If cataracts were present on eye examination in February 
1991, did the cataracts pre-exist service beginning in 
January 1991? 

The medical expert responded: 

Most likely the cataract was there prior to January 1991 
since cataracts typically develop slowly; however, it is 
impossible to say for sure since no prior exam 
documented the cataract.  The cataract that was noted in 
the left eye in January 1995 was noted to be a 
congenital cataract like opacity that was drawn in the 
note was suggestive of a congenital cataract opacity, if 
so, that would mean it was there from birth and the 
small central opacity that was drawn in the note was 
suggestive of a congenital cataract.  

The patient was rather young to develop cataracts that 
were visually significant and needed surgery, so her 
military duty may have played some role in their early 
development, especially if the cataracts were not 
congenital.

Subsequently, three additional questions were submitted to 
the medical expert for an opinion. 

The Board's asked was: 

If the cataracts were present on eye examination in 
February 1991, did the cataracts pre-exist service 
beginning in January 1991?  

The medical expert referred to her fifth previous answer.  

The Board's second question was: 

What is the likelihood that the cataracts were 
congenital versus acquired?  

The medical expert responded: 

It was hard to tell for sure when someone is an adult if 
a cataract is congenital or acquired or a combination of 
the 2 unless you have previous documentation of a 
cataract when someone is a child or teen which tells you 
they have a history of a congenital cataract.  Even a 
person with a congenital cataract can then go on and 
develop an acquired cataract in addition to the 
congenital one in the same eye.  The appearance in the 
drawings of the central posterior small cataract and the 
way it was described is suggestive of a congenital 
cataract (possibly a posterior polar type) and so is the 
esotropia (strabismus) and lazy eye history; however, an 
acquired cataract can also start to develop at any age, 
usually after 35, more typically after 40-45 This can 
occur at an earlier age in some patients."

The Board's third question was: 

If the cataracts were chronically worsened as a result 
of service, what caused this to occur and what is the 
likelihood that this occurred? 

The medical expert responded: 

That it was difficult if not impossible for say because 
there are lots of variables.  The congenital portion of 
a cataract does not worsen overtime typically. Regarding 
acquired cataracts, everyone eventually develops 
acquired cataracts to some extent as they get older and 
the natural tendency when they start is to slowly worsen 
over time.  The age at which people develop acquired 
cataracts and the level at which someone becomes 
symptomatic varies tremendously from one person to 
another.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A Veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153. 



Analysis

Bilateral Esotropia

On the claim of service connection for bilateral esotropia, 
which was surgically corrected in 1984, the presumption of 
soundness applies and must be rebutted by clear and 
unmistakable evidence that esotropia preexisted service and 
was not aggravated by service, unless the increase in 
disability was due to the natural progress of the preexisting 
condition. 

The record shows that in July 1972 the Veteran complained 
that her eyes seem to cross or turn in.  The Veteran denied 
diplopia.  The pertinent finding was esotropia.  In May 1973, 
the diagnosis was monofixational syndrome.  After service in 
December 1984, the Veteran had surgery to correct bilateral 
esotropia. 

On the question of whether esotropia preexisted service, the 
VA medical expert explained that without a complaint of 
double vision at onset and with the finding of monofixation, 
esotropia was very typically a longstanding problem rather 
than a new onset problem.  Moreover, on VA examination in 
October 2008, the examiner also expressed the opinion that 
the evidence indicated the Veteran's esotropia was 
longstanding, likely since adolescence.  On the basis of the 
medical opinions, the Board finds that there is clear and 
unmistakable evidence that the Veteran's esotropia preexisted 
her initial period of service which began in July 1970.  

Having determined that the Veteran's bilateral esotropia 
preexisted her initial period of service, the remaining the 
question is whether the preservice esotropia was aggravated 
by service.  

The VA medical expert expressed the opinion that esotropia 
typically does worsen over time that is the natural tendency 
especially if there is associated monofixation.  



On the basis of the medical opinion, the Board finds that 
there is clear and unmistakable evidence that the increase of 
esotropia was due to the natural progress of the condition 
and therefore does not constitute aggravation under 
38 U.S.C.A. § 1153.  

Right Eye Cataract 

According to the VA medical expert the opacity of the right 
eye in February 1991 was evidence of an early right eye 
cataract.  The VA medical expert also stated that most likely 
the cataract was there prior to January 1991 since cataracts 
typically develop slowly, however, it was impossible to say 
for sure since there was no prior examination to document the 
cataract.  The opinion does not constitute clear and 
unmistakable evidence of the preexistence of the right eye 
cataract and service connection is established for the right 
eye cataract as having onset during active duty. 

Left Eye Cataract 

As for the left eye cataract, on the basis of the service 
treatment records, a left eye cataract was not affirmatively 
shown during the periods of active duty, and service 
connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. 
§ 3.303(a) is not established. 

Although the Veteran is competent to describe vision 
symptoms, cataracts are not a condition under case law that 
has been found to be capable of lay observation.   Therefore 
the determination as to the presence of a left eye cataract 
is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that a left eye cataract was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997). 

On the question of whether service connection may be granted 
on the basis that the disability was first diagnosed after 
service, considering all the evidence, including that 
pertinent to service under 38 C.F.R. § 3.303(d), a left eye 
cataract was first diagnosed in 1995 after the last period of 
active duty in 1991.      

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the Veteran's statements as 
competent evidence to substantiate that the current left eye 
cataract is related to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

On VA eye examination in November 2007, the examiner stated 
that it was likely that cataracts were related to her 
military activities.  To the extent that statement includes 
the left eye cataract, Board finds that such a mere 
conclusion is insufficient to allow the Board to make an 
informed decision as to the weight to assign to the medical 
statement in light of the evidence that a left eye cataract 
was first documented after service.  Stefl v. Nicholson, 21 
Vet. App. 120, 125 (2007).  

For this reason, the Board rejects the physician's statement 
as competent medical evidence on the question of whether the 
left eye cataract is related to service.  



As the Board may consider only independent medical evidence 
to support its finding as to a question of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, and as there is no such favorable evidence, the 
preponderance of the evidence is against the claim for the 
reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for residuals of surgery for bilateral 
esotropia is denied.  

Service connection for residuals of a right eye cataract is 
granted. 

Service connection for residuals of surgery for a left eye 
cataract is denied.


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


